DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 03/17/2021 was reviewed and the listed references were noted.  Please provide the date of the publication for Wu et al. listed as Cite No. 10 under Non-Patent Literature.

Drawings
The 13 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 129-159 are pending (the amended claim set dated 12/17/2020).  Claims 1-128 are canceled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an input device for collecting …”, “a user device … for processing …” in Claims 146-159.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 129-137, 140-152, and 154-159 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0199870 - IDS) in view of Catalina F. Provenzano (US 2018/0103859).

	Consider independent Claim 146 (and similarly independent method Claim 129),  Lee discloses “A system for use in medical evaluation of a time constrained critical illness or injury (TCCI) condition of a subject” (Lee, Abstract, the system and method for contactless blood pressure determination of a subject), “comprising: an input device for collecting information regarding said TCCI condition of said subject” (Lee, Fig. 1:110, the Transdermal Optical Imaging TOI), “said input device being operatively associated with a sensor system to obtain sensor data related to one or more physiological, anatomical, or pathological parameters of said subject” (Lee, Fig. 1:103 and Paragraph [0022), wherein the input device is connected to a camera that acquires imaging data from a subject, which yields one or more physiological parameters, such as blood pressure of a subject); “said input device including input device logic for processing said sensor data and providing said sensor data to a processing system including a machine learning module to generate output data including at least one of diagnostic evaluation data and risk stratification data” (Lee, Fig. 1:108 and description in Paragraphs [0022] and [0108], the processing unit which includes a machine learning module that processes and determines the blood pressure of a human subject and outputs that determination to the user’s output device 1:102).  Although Lee discloses contactless, image-based, determination of blood pressure of a subject and provision of the output to a user’s device, as seen above, it does not explicitly disclose “said output information to provide an output for use in treating said TCCI condition of said subject”.  However, in an analogous field of endeavor, Provenzano discloses receiving the vital sign variation information of a subject, and comparing it to a predetermined threshold for the subject, and if the variation is indicative of an issue, such as cardiac failure, create an alarm responsive to the cardiac failure (Provenzano, Paragraph [0033] and Claim 1).  Please note that the recited section of the last limitation “for use in treating said TCCI condition of said subject” is considered to be “intended use”.
Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Lee with teachings of Provenzano to provide the result of the blood pressure parameters as an output to the user for timely attention to the outstanding condition.  One of ordinary skill in the art would be motivated to combine Lee and Provenzano in order to create a robust system that provides meaningful information to the subject user regarding the subject’s health condition, including a warning (Provenzano, Paragraph [0240]).  Therefore, it would have been obvious to combine Lee and Provenzano to obtain the invention of Claim 146.

Consider Claim 147 (and similarly method Claim 130), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said input device is operative for obtaining non-contact data collected free from contact between said subject and said sensor system” (Lee, Paragraph [0108], the set of image data of a subject under study and camera 1:103).

Consider Claim 148 (and similarly method Claim 131), the combination of Lee and Provenzano discloses “The system as set forth in claim 147, wherein said input device is operative to provide imaging information” (Lee, Paragraph [0108], the set of image data of a subject under study).

Consider Claim 149 (and similarly method Claim 133), the combination of Lee and Provenzano discloses “The system as set forth in claim 147, wherein said input device is operative to collect audio information” (Provenzano, Paragraph [0033], where the audio alarm is generated and Paragraph [0069], where the audio input is recorded).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 149 and are incorporated herein by reference.  Thus, the method recited in Claim 149 is met by Lee and Provenzano.

Consider Claim 150 (and similarly method Claim 135), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said input device is operative to obtain contact information based on contact between said subject and said sensor system” (Provenzano, the wristband sensor in Fig. 1).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 150 and are incorporated herein by reference.  Thus, the method recited in Claim 150 is met by Lee and Provenzano.

Consider Claim 151 (and similarly method Claim 136), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said input device is operative to obtain contact information based on contact between said subject and said sensor system” (Provenzano, Paragraph [0063], the accelerometers, …).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 151 and are incorporated herein by reference.  Thus, the method recited in Claim 151 is met by Lee and Provenzano.

Consider Claim 152 (and similarly method Claim 137), the combination of Lee and Provenzano discloses “The system as set forth in claim 150, wherein said contact information is obtained by a wearable monitoring device” (Provenzano, the wristband sensor in Fig. 1 and Abstract).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 152 and are incorporated herein by reference.  Thus, the method recited in Claim 152 is met by Lee and Provenzano.

Consider Claim 154 (and similarly method Claim 140), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said machine learning module implements an unsupervised process for one of dimensionality reduction and data clustering” (Lee, Paragraph [0065], the example of the unsupervised neural networks).

Consider Claim 155 (and similarly method Claim 141), the combination of Lee and Provenzano discloses “The method as set forth in claim 146, wherein said machine learning module implements a supervised process for developing correlations between different categories of input data” (Lee, Paragraph [0083], the supervised training process).

Consider Claim 156 (and similarly method Claim 142), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said machine learning module is operative for developing diagnostic models for input data subsets for each of multiple investigational phenotypes” (Lee, Paragraph [0079], the classification of different conditions, and also Provenzano, Claim 1, where the comparison with threshold indicates the phenotype of sick or healthy individual).

Consider Claim 157 (and similarly method Claim 143), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said machine learning module is operative to determine non-contact vital signs of said subject, said noncontact vital signs including one or more of the following: temperature, heart rate, respiratory rate, blood pressure, blood oxygen saturation (SPO2), tissue oxygen saturation (STO2), and variability thereof” (Lee, Paragraph [0022], the blood pressure measurement).

Consider Claim 158 (and similarly method Claim 144), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said output information relates to the presence or absence of an illness or injury” (Provenzano, Claim 1, where if the variation of the measured vital information exceeds a predetermined threshold, the alarm shows as illness).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 158 and are incorporated herein by reference.  Thus, the method recited in Claim 158 is met by Lee and Provenzano.

Consider Claim 159 (and similarly method Claim 145), the combination of Lee and Provenzano discloses “The system as set forth in claim 146, wherein said output information includes information concerning an appropriate diagnostic or therapeutic course of action.” (Provenzano, Paragraph [0216], where an indicator of a myocardial infraction (heart attack) is disclosed).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 159 and are incorporated herein by reference.  Thus, the method recited in Claim 159 is met by Lee and Provenzano.

Consider Claim 132, the combination of Lee and Provenzano discloses “The method as set forth in claim 131, wherein said imaging data is obtained by one or more of an autonomous imaging device, a WebCam, a smart phone or tablet camera, a wearable camera, a red-blue green (RBG) camera and an infrared thermography (IRT) imaging system” (Lee, Fig. 3:103, the video camera or a WebCam, receiving the RGB rays).

Consider Claim 134, the combination of Lee and Provenzano discloses “The method as set forth in claim 133, wherein said audio information includes information indicative of vocal biomarkers or key words or phrases” (Provenzano, Paragraph [0234], where user interface is disclosed, which includes voice selector, vocal biomarker).  The proposed combination as well as the motivation for combining the Lee and Provenzano references presented in the rejection of Claim 146, apply to Claim 134 and are incorporated herein by reference.  Thus, the method recited in Claim 134 is met by Lee and Provenzano.

Claims 138, 139, and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0199870 - IDS) in view of Catalina F. Provenzano (US 2018/0103859), and in further view of Otto Valtteri Pekander (US 2018/0078158).

Consider Claim 153 (similarly method Claim 138), the combination of Lee and Provenzano does not explicitly disclose “wherein said input device is operative for obtaining medical record data.”  However, in an analogous field of endeavor, Pekander discloses receiving medical information from a subject (Pekander, Paragraph [0037]).
Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine the combination of Lee and Provenzano with teachings of Pekander to obtain the medical records of the subject.  One of ordinary skill in the art would be motivated to combine Lee, Provenzano, and Pekander to have access to a subject historical vital information, as well as gender, age, etc. in order to create a robust and meaningful patient monitoring system (Pekander, Paragraph [0037], the historical blood pressure).  Therefore, it would have been obvious to combine Lee, Provenzano, and Pekander to obtain the invention of Claim 153.

Consider Claim 139, the combination of Lee, Provenzano, and Pekander discloses “The method as set forth in claim 138, wherein said medical record data relates to one of medical history data, physical exam data, diagnostic studies data, diagnosis data, disposition data, and outcome data” (Pekander, Paragraph [0037], the historical blood pressure).  The proposed combination as well as the motivation for combining the Lee, Provenzano, and Pekander references presented in the rejection of Claim 153, apply to Claim 139 and are incorporated herein by reference.  Thus, the method recited in Claim 139 is met by Lee, Provenzano, and Pekander.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662